 1                                    UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Steven C. Scott,                                             Case No.: 2:19-cv-01661-JAD-EJY

 4                       Petitioner
         v.
 5                                                                 Order Dismissing Petition
         Jo Gentry, et al.,
 6
                         Respondents
 7

 8

 9             Petitioner Steven C. Scott brings this pro se 28 U.S.C. § 2254 petition for a writ of habeas

10 corpus to challenge his state-court conviction for possession of a stolen vehicle and possession of

11 credit cards without cardholder consent. 1 Having reviewed this petition, the court concludes that

12 it must be dismissed as a second and successive petition filed without prior appellate-court

13 approval.

14                                                 Discussion

15             28 U.S.C. § 2244(3)(A) states that “[b]efore a second or successive application permitted

16 by this section is filed in the district court, the applicant shall move in the appropriate court of

17 appeals for an order authorizing the district court to consider the application.” If a petition is

18 dismissed with prejudice as untimely or because of procedural default, the dismissal constitutes a

19 disposition on the merits and renders a subsequent petition second or successive for purposes of

20 28 U.S.C. § 2244. 2

21

22
     1
         ECF Nos. 1-1 at 2.
23   2
      McNabb v. Yates, 576 F.3d 1028, 1029-1030 (9th Cir. 2009); Henderson v. Lampert, 396 F.3d
     1049, 1053 (9th Cir. 2005).
 1            Scott indicates on the face of his petition that he seeks to challenge his state judgment of

 2 conviction for possession of stolen vehicle and possession of credit cards without cardholder

 3 consent for which he is serving three life terms with the possibility of parole after ten years on

 4 each term. 3 He also indicates that he previously challenged this judgment of conviction in case

 5 no. 2:06-cv-01514-JCM-LRL. In September 2009, the court denied that original petition on its

 6 merits, and judgment was entered. 4 That disposition makes this petition a second or successive

 7 habeas corpus petition, 5 and Scott was required to obtain authorization from the Ninth Circuit

 8 Court of Appeals before he could bring it. 6 Because Scott has not indicated that he received that

 9 authorization, I dismiss this petition with prejudice. And because reasonable jurists would not

10 find this conclusion to be debatable or wrong, I decline to issue a certificate of appealability.

11                                                Conclusion

12            IT IS THEREFORE ORDERED that the Clerk of Court is directed to DETACH and

13 FILE the petition (ECF No. 1-1), ADD Aaron D. Ford, Nevada Attorney General, as counsel for

14 respondents, and ELECTRONICALLY SERVE the petition, along with a copy of this order,

15 on respondents. No response by respondents is necessary.

16            IT IS FURTHER ORDERED that the petition is DISMISSED and a certificate of

17 appealability is DENIED.

18            IT IS FURTHER ORDERED that the Clerk of Court is directed to ENTER

19 JUDGMENT accordingly and close this case.

20                                                     _________________________________
                                                                        ___
                                                                         __________
                                                                                 __________
                                                                                       _______
                                                                                       __
                                                       U.S. District Judge
                                                                       dgee JJe
                                                                             Jennifer
                                                                              enn
                                                                                n ifer A.
                                                                                        A DDorsey
                                                                                             o
21                                                     Dated: February 5, 2020
     3
         ECF No. 1-1 at 2.
22   4
         See 2:06-cv-01514-JCM-LRL, ECF Nos. 38, 39.
23   5
         Henderson, 396 F.3d at 1053.
     6
         28 U.S.C. § 2244(b)(3).

                                                        2
